UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                             Nos. 13-3988 and 13-4092
                                  _____________

                    SIXTH ANGEL SHEPHERD RESCUE, INC;
                          TERRY ELIZABETH SILVA

                                          v.

         GEORGE BENGAL; NICOLE WILSON; PENNSYLVANIA SPCA

                            Sixth Angel Shepherd Rescue, Inc.,
                                          Appellant in No. 13-3988

               George Bengal, Nicole Wilson, and Pennsylvania SPCA
                                         Appellants in No. 13-4092

                                   _____________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           District Court No. 2-10-cv-01733
                   District Judge: The Honorable Berle M. Schiller


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  October 9, 2015

              Before: FUENTES, SMITH, and BARRY, Circuit Judges


                              ____________________

                               JUDGMENT ORDER
                              ____________________


      This cause came on to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted on October 9, 2015.
The cross-appeals in this civil rights action challenge the District Court’s resolution of a

motion for attorney fees and costs under 42 U.S.C. § 1988. George Bengal, Nicole

Wilson, and the Pennsylvania SPCA, defendants in the District Court, conceded that

Sixth Angel Shepherd Rescue, Inc., was entitled to attorney’s fees and costs.

Nonetheless, the defendants objected to several aspects of Sixth Angel’s fee petition.

The District Court thoughtfully considered the motion and its opposition in a well-

reasoned decision in which it reduced the amount of the requested award. These timely

appeals followed.1

       Sixth Angel contends that the District Court erred in several respects by: (1)

reducing counsel’s hourly rate; (2) striking time expended by counsel; (3) refusing to

consider an updated fee petition; (4) denying a multiplier for the delay endured; and (5)

rejecting as compensable certain costs.2 The defendants also claim that the District Court

erred by failing to account for Sixth Angel’s limited success.

       “We review the reasonableness of an award of attorney’s fees for an abuse of

discretion.” Washington v. Phila. Cnty. Court of Common Pleas, 89 F.3d 1031, 1034 (3d

Cir. 1996). After reviewing the record in this matter and the thorough opinion of the

District Court, we conclude that the District Court did not err in granting in part and



1
   The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. Appellate
jurisdiction exists under 28 U.S.C. § 1291.
2
   Sixth Angel’s opening brief also asserts that the District Court erred by failing to
address the state court proceeding. We need not address this issue because, contrary to
the requirements of Fed. R. App. P. 28(a)(8), Sixth Angel did not present citations to the
                                             2
denying in part the motion for attorney’s fees and costs. Accordingly, for substantially

the same grounds set forth in the District Court opinion, we will affirm the District

Court’s September 23, 2013 order.

          On consideration whereof, it is now hereby ADJUDGED and ORDERED that the

order of the District Court entered September 23, 2013, be and the same is hereby

AFFIRMED. The parties shall bear their own costs.

                                  By the Court,

                                  s/D. Brooks Smith
                                  Circuit Judge


Attest:

s/Marcia M. Waldron
Clerk

DATED: November 4, 2015




legal authority and the parts of the record on which it relies. See Kost v. Kozakiewicz, 1
F.3d 176, 182 (3d Cir. 1993).
                                            3